Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims filed 4/20/2021 with preliminary amendments filed 6/30/2021 have been examined.
Claim 1 is canceled and claims 2-21 are added.
In this Office Action, claims 2-21 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,255,368 and claims 1-20 of US Patent No. 11,010,439. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.



Current Application
US Patent No. 10,255,368 B2
(Application No. 15/072,596)
2. (New) A computer system comprising:
non-transitory memory configured to store a first dataset and a second dataset, each of the first and second datasets including multiple data transaction requests, each one of the multiple data transaction requests being having a size value and a counter-size requirement value;















a processing system that comprises instructions that, when executed by at least one hardware processor of the processing system, are configured to cause the at least one hardware processor to perform operations comprising:







selecting one of the first dataset and the second datasets as a working dataset, with
the other one of the first dataset and the second dataset being a non-working dataset;


selecting one of the multiple data transaction requests of the working dataset as a
working data transaction request;





summing, to obtain a first sum, the size values of at least some of the data
transaction requests that are included in the working dataset;

summing, to obtain a second sum, the size values of those ones of the data transaction requests on the non-working dataset that each have a counter-size requirement value
that satisfies the first sum;

determining whether the counter-size requirement value of the working data
transaction request satisfies the second sum; and

based on the determination that the counter-size requirement value of the working
data transaction request satisfies the second sum, executing a match for a quantity of the working data transaction request to a corresponding quantity of at least one of the data transaction requests of the non-working dataset.

3. (New) The computer system of claim 2, wherein the working data transaction request
is selected based on the size value that is associated with each one of the data transaction requests in the working dataset.

4. (New) The computer system of claim 3, wherein the working data transaction request
is selected based on having a size value that is the largest among the data transaction requests in
the working dataset.
5. (New) The computer system of claim 2, wherein those ones of the data transaction
requests on the non-working dataset that satisfy the first sum to be included in summing the
second sum are those that have size values that are less than or equal to the first sum,
wherein whether the counter-size requirement value of the working data transaction
request satisfies the second sum includes determining that the counter-size requirement value of
the working data transaction request is less than or equal to the second sum.
6. (New) The computer system of claim 2, wherein all of the at least some of the data
transaction requests included in the working dataset that are summed into the first sum are lower
priority than the working data transaction request.
7. (New) The computer system of claim 2, wherein the operations further comprise:
based on determining that the counter-size requirement value of the working data
transaction request is greater than the second sum, selecting another one of the data transaction
requests in the working dataset as another working data transaction request and repeating
processing for the another working data transaction request.
8. (New) The computer system of claim 7, wherein the another working data transaction
request is selected based on having a next highest priority on the working dataset.
9. (New) The computer system of claim 2, wherein the at least one of the data
transaction requests of the non-working dataset that are executed includes executing multiple
data transaction requests that are in the non-working dataset to match against the working data
transaction request.
and
10. (New) The computer system of claim 2, wherein the operations further comprise:
processing a new data transaction request that is received from another computer system;
adding the new data transaction request to one of the first dataset and second dataset,
wherein the working dataset is selected based on which one of the first dataset and
second dataset the new data transaction request was added to.
11. (New) A method comprising:
storing a first dataset and a second dataset, each of the first dataset and second dataset
including multiple data transaction requests, each one of the multiple data transaction requests
being having a size value and a counter-size requirement value;
executing, on a computer system that includes at least one hardware processor, a
matching process to match at least one of the data transaction requests included in the first
dataset to at least one of the data transaction requests included in the second dataset;
selecting one of the first dataset and the second datasets as a working dataset, with the
other one of the first dataset and the second dataset being a non-working dataset;
selecting one of the multiple data transaction requests of the working dataset as a working
data transaction request;
summing, to obtain a first sum, the size values of at least some of the data transaction
requests that are included in the working dataset;
summing, to obtain a second sum, the size values of those ones of the data transaction
requests on the non-working dataset that each have a counter-size requirement value that satisfies
the first sum;
determining whether the counter-size requirement value of the working data transaction
request satisfies the second sum; and
based on the determination that the counter-size requirement value of the working data
transaction request satisfies the second sum, executing a match for a quantity of the working data
transaction request to a corresponding quantity of at least one of the data transaction requests of the non-working dataset.
12. (New) The method of claim 11, wherein the working data transaction request is
selected based on the size value that is associated with each one of data transaction requests in the working dataset.
13. (New) The method of claim 12, wherein the working data transaction request is
selected based on having a size value that is the largest among data transaction requests in the
working dataset.
14. (New) The method of claim 12, wherein those ones of the data transaction requests
on the non-working dataset that satisfy the first sum to be included in summing the second sum
are those that have size values that are less than or equal to the first sum,
wherein whether the counter-size requirement value of the working data transaction
request satisfies the second sum includes determining that the counter-size requirement value of
the working data transaction request is less than or equal to the second sum.
15. (New) The method of claim 12, further comprising:
receiving, via a transceiver that is coupled to the computer system, a new data transaction
request, wherein the new data transaction request includes a data property indicating which one
of the first dataset and second dataset the new data transaction request is to be associated with,
wherein the working dataset is selected based on which one of the first dataset and the
second dataset the data property of the new data transaction request is associated with.
16. (New) The method of claim 11, wherein all of the at least some of the data
transaction requests included in the working dataset that are summed into the first sum are lower
priority than the working data transaction request.
17. (New) The method of claim 11, further comprising:
based on determining that the counter-size requirement value of the working data
transaction request is greater than the second sum, selecting another one of the data transaction
requests in the working dataset as another working data transaction request and repeating
processing for the another working data transaction request.
18. (New) The method of claim 17, wherein the another working data transaction request
is selected based on having a next highest priority on the working dataset.
19. (New) A non-transitory computer readable storage medium having stored thereon
computer readable instructions for use with a computer system that includes at least one
hardware processor and electronic memory, the stored computer readable instructions
comprising instructions that cause the at least one hardware processor to perform operations
comprising:
storing a first dataset and a second dataset, each of the first and second datasets including
multiple data transaction requests, each one of the multiple data transaction requests being
having a size value and a counter-size requirement value;
selecting one of the multiple data transaction requests of a working dataset, which is one
of the first and second datasets, as a working data transaction request;
summing, to obtain a first sum, the size values of at least some of the data transaction
requests that are included in the working dataset;
summing, to obtain a second sum, the size values of those ones of the data transaction
requests on a non-working dataset that each have a counter-size requirement value that satisfies the first sum;
determining whether the counter-size requirement value of the working data transaction
request satisfies the second sum; and
based on the determination that the counter-size requirement value of the working data
transaction request satisfies the second sum, executing a match for a quantity of the working data transaction request to a corresponding quantity of at least one of the data transaction requests of the non-working dataset
20. (New) The non-transitory computer readable storage medium of claim 19, wherein
the operations further comprise:
selecting one of the first dataset and the second datasets as the working dataset, with the
other one of the first dataset and the second dataset being the non-working dataset.
21. (New) The non-transitory computer readable storage medium of claim 20, wherein
the working data transaction request is determined based on the size value of the data transaction requests in the working dataset.
1. A computer system comprising:
a memory configured to store a first and second list of data transaction requests as, respectively, a first plurality of data transaction requests for the first list and a second plurality of data transaction requests for the second list, each of the plurality of data transaction requests being associated with a size value and a counter-size requirement value, 

wherein the first and second lists are contra to each other;

a transceiver configured to receive an electronic data message, wherein the electronic data message includes a first data transaction request with at least a first size value and a first counter-size requirement value, and a transaction type identifier that corresponds to the first or second plurality of data transaction requests;

a processing system that includes at least one processor coupled to the memory and the transceiver, the processing system configured to:




add the first data transaction request to either the first list or the second list of the plurality of data transaction requests based on the transaction type identifier;

set the first list or the second list as a working side based on which side the first data transaction request was added to and set the other of the first and second list as a non-working side;

determine, from among the plurality of data transaction requests on the working side, a working data transaction request;

for the working data transaction request, perform a match eligibility process that includes:

a calculation, based on the working data transaction request, of a first sum of the size values of data transaction requests on the working side,

a calculation of a second sum of the size values of the plurality of data transaction requests on the non-working side that each have a counter-size requirement value that is less than or equal to the calculated first sum, and
a determination of whether the counter-size requirement value of the working data transaction request is less than or equal to the calculated second sum;

based on the determination that the counter-size requirement value of the working data transaction request is less than or equal to the second sum, match a quantity the working data transaction request to a corresponding quantity of at least one of the non-working side data transaction requests.


2. The computer system of claim 1, wherein the working data transaction request is determined based on the size value of the plurality of data transaction requests on the working side.

3. The computer system of claim 1, wherein the working data transaction request is first determined to be one of the plurality of data transaction requests on the working side that has a size value that is the highest among the plurality of data transaction requests on the working side.
4. The computer system of claim 1, wherein the first sum is a sum of all data transaction requests on the working side that have size values that are less than or equal to the size value of the working order.
5. The computer system of claim 1, wherein the first sum includes a sum of all data transaction requests on the working side that are lower priority in the corresponding list than the working data transaction request.
6. The computer system of claim 1, wherein the processing system is further configured to:
responsive to the determination that the counter-size requirement value of the working data transaction request is greater than the second sum, set the working data transaction request to a different one of the plurality of data transaction requests on the working side and repeat the match eligibility process for different one of the plurality of data transaction requests.
7. The computer system of claim 6, wherein the different one of the plurality of data transaction requests is set based on having a next highest priority on the working side.
8. The computer system of claim 1, wherein multiple ones of the plurality of data transaction requests on the non-working side are matched against the working data transaction request.
9. A method of matching electronically received data transaction requests by a computer system that includes electronic memory, a transceiver, and a processing system that includes at least one processor coupled to the electronic memory and the transceiver, the method comprising:
(a) storing a first and second list of data transaction requests as, respectively, a first plurality of data transaction requests for the first list and a second plurality of data transaction requests for the second list, each of the plurality of data transaction requests including a size value and a counter-size requirement value;
(b) receiving an electronic data message that includes a first data transaction request with at least a first size value and a first counter-size requirement value, the electronic data message including a transaction type identifier that corresponds to the first or second plurality of data transaction requests;
(c) adding the first data transaction request to either the first list or the second list of the plurality of data transaction requests based on the transaction type identifier;
(d) setting the first list or the second list as a working side based on which side the first data transaction request was added to and set the other of the first and second list as a non-working side;
(e) determining, from among the plurality of data transaction requests on the working side, a working data transaction request;
(f) calculating, based on the working data transaction request, a first sum of the size values of data transaction requests on the working side;
(g) calculating a second sum of the size values of the plurality of data transaction requests on the non-working side that each have a counter-size requirement value that is less than or equal to the calculated first sum;
(h) determining if the counter-size requirement value of the working data transaction request is less than or equal to the calculated second sum;
(i) based on determination that the counter-size requirement value of the working data transaction request is less than or equal to the second sum, matching a quantity value that is less than or equal to the size value of the working data transaction request to a corresponding quantity value that is less than or equal to the size value from at least one of the non-working side data transaction requests.
10. The method of claim 9, wherein the working data transaction request is determined based on the size value of the plurality of data transaction requests on the working side.
11. The method of claim 9, wherein the working data transaction request is first determined to be one of the plurality of data transaction requests on the working side that has a size value that is the highest among the plurality of data transaction requests on the working side.
12. The method of claim 9, wherein the first sum is a sum of all data transaction requests on the working side that have size values that are less than or equal to the size value of the working order.
13. The method of claim 9, wherein the first sum includes a sum of all data transaction requests on the working side that are lower priority in the corresponding list than the working data transaction request.
14. The method of claim 9, further comprising:
repeating elements (f), (g), and (h), where a different one of the plurality of data transaction requests on the working side is set to the working data transaction request.
15. The method of claim 14, wherein elements (a), (b), and (c) are repeated in response to a determination that the counter-size requirement value of the working data transaction request is greater than the second sum.
16. A non-transitory computer readable storage medium having stored thereon computer readable instructions for use with a computer system that includes at least one processor, electronic memory, and a transceiver, the electronic memory configured to store a first and second list of data transaction requests as, respectively, a first plurality of data transaction requests for the first list and a second plurality of data transaction requests for the second list, each of the plurality of data transaction requests including a size value and a counter-size requirement value, the stored computer readable instructions comprising instructions that cause the computer system to:
receiving an electronic data message that includes a first data transaction request with at least a first size value and a first counter-size requirement value, the electronic data message including a transaction type identifier that corresponds to the first or second plurality of data transaction requests;
add the first data transaction request to either the first list or the second list of the plurality of data transaction requests based on the transaction type identifier;
set the first list or the second list as a working side based on which side the first data transaction request was added to and set the other of the first and second list as a non-working side;
determine, from among the plurality of data transaction requests on the working side, a working data transaction request;
calculate, based on the working data transaction request, a first sum of the size values of data transaction requests on the working side;
calculate a second sum of the size values of the plurality of data transaction requests on the non-working side that each have a counter-size requirement value that is less than or equal to the calculated first sum;
determine if the counter-size requirement value of the working data transaction request is less than or equal to the calculated second sum;
based on determination that the counter-size requirement value of the working data transaction request is less than or equal to the second sum, perform a matching process that matches a quantity of the working data transaction request to a corresponding quantity of at least one of the non-working side data transaction requests.
17. The non-transitory computer readable storage medium of claim 16, wherein the working data transaction request is determined based on the size value of the plurality of data transaction requests on the working side.
18. The non-transitory computer readable storage medium of claim 16, wherein the working data transaction request is first determined to be one of the plurality of data transaction requests on the working side that has a size value that is the highest among the plurality of data transaction requests on the working side.
19. The non-transitory computer readable storage medium of claim 16, wherein the first sum is a sum of all data transaction requests on the working side that have size values that are less than or equal to the size value of the working order.
20. The non-transitory computer readable storage medium of claim 16, wherein the first sum includes a sum of all data transaction requests on the working side that are lower priority in the corresponding list than the working data transaction request.








Current Application
US Patent No. 11,010,439
(Application No. 16/290685)
2. (New) A computer system comprising:
non-transitory memory configured to store a first dataset and a second dataset, each of the first and second datasets including multiple data transaction requests, each one of the multiple data transaction requests being having a size value and a counter-size requirement value;

a processing system that comprises instructions that, when executed by at least one hardware processor of the processing system, are configured to cause the at least one hardware processor to perform operations comprising:

selecting one of the first dataset and the second datasets as a working dataset, with
the other one of the first dataset and the second dataset being a non-working dataset;

selecting one of the multiple data transaction requests of the working dataset as a
working data transaction request;

summing, to obtain a first sum, the size values of at least some of the data
transaction requests that are included in the working dataset;


summing, to obtain a second sum, the size values of those ones of the data transaction requests on the non-working dataset that each have a counter-size requirement value
that satisfies the first sum;

determining whether the counter-size requirement value of the working data
transaction request satisfies the second sum; and

based on the determination that the counter-size requirement value of the working
data transaction request satisfies the second sum, executing a match for a quantity of the working data transaction request to a corresponding quantity of at least one of the data transaction requests of the non-working dataset.

3. (New) The computer system of claim 2, wherein the working data transaction request
is selected based on the size value that is associated with each one of the data transaction requests in the working dataset.

4. (New) The computer system of claim 3, wherein the working data transaction request
is selected based on having a size value that is the largest among the data transaction requests in
the working dataset.
5. (New) The computer system of claim 2, wherein those ones of the data transaction
requests on the non-working dataset that satisfy the first sum to be included in summing the
second sum are those that have size values that are less than or equal to the first sum,
wherein whether the counter-size requirement value of the working data transaction
request satisfies the second sum includes determining that the counter-size requirement value of
the working data transaction request is less than or equal to the second sum.
6. (New) The computer system of claim 2, wherein all of the at least some of the data
transaction requests included in the working dataset that are summed into the first sum are lower
priority than the working data transaction request.
7. (New) The computer system of claim 2, wherein the operations further comprise:
based on determining that the counter-size requirement value of the working data
transaction request is greater than the second sum, selecting another one of the data transaction
requests in the working dataset as another working data transaction request and repeating
processing for the another working data transaction request.
8. (New) The computer system of claim 7, wherein the another working data transaction
request is selected based on having a next highest priority on the working dataset.
9. (New) The computer system of claim 2, wherein the at least one of the data
transaction requests of the non-working dataset that are executed includes executing multiple
data transaction requests that are in the non-working dataset to match against the working data
transaction request.
and
10. (New) The computer system of claim 2, wherein the operations further comprise:
processing a new data transaction request that is received from another computer system;
adding the new data transaction request to one of the first dataset and second dataset,
wherein the working dataset is selected based on which one of the first dataset and
second dataset the new data transaction request was added to.
11. (New) A method comprising:
storing a first dataset and a second dataset, each of the first dataset and second dataset
including multiple data transaction requests, each one of the multiple data transaction requests
being having a size value and a counter-size requirement value;
executing, on a computer system that includes at least one hardware processor, a
matching process to match at least one of the data transaction requests included in the first
dataset to at least one of the data transaction requests included in the second dataset;
selecting one of the first dataset and the second datasets as a working dataset, with the
other one of the first dataset and the second dataset being a non-working dataset;
selecting one of the multiple data transaction requests of the working dataset as a working
data transaction request;
summing, to obtain a first sum, the size values of at least some of the data transaction
requests that are included in the working dataset;
summing, to obtain a second sum, the size values of those ones of the data transaction
requests on the non-working dataset that each have a counter-size requirement value that satisfies
the first sum;
determining whether the counter-size requirement value of the working data transaction
request satisfies the second sum; and
based on the determination that the counter-size requirement value of the working data
transaction request satisfies the second sum, executing a match for a quantity of the working data
transaction request to a corresponding quantity of at least one of the data transaction requests of the non-working dataset.
12. (New) The method of claim 11, wherein the working data transaction request is
selected based on the size value that is associated with each one of data transaction requests in the working dataset.
13. (New) The method of claim 12, wherein the working data transaction request is
selected based on having a size value that is the largest among data transaction requests in the
working dataset.
14. (New) The method of claim 12, wherein those ones of the data transaction requests
on the non-working dataset that satisfy the first sum to be included in summing the second sum
are those that have size values that are less than or equal to the first sum,
wherein whether the counter-size requirement value of the working data transaction
request satisfies the second sum includes determining that the counter-size requirement value of
the working data transaction request is less than or equal to the second sum.
15. (New) The method of claim 12, further comprising:
receiving, via a transceiver that is coupled to the computer system, a new data transaction
request, wherein the new data transaction request includes a data property indicating which one
of the first dataset and second dataset the new data transaction request is to be associated with,
wherein the working dataset is selected based on which one of the first dataset and the
second dataset the data property of the new data transaction request is associated with.
16. (New) The method of claim 11, wherein all of the at least some of the data
transaction requests included in the working dataset that are summed into the first sum are lower
priority than the working data transaction request.
17. (New) The method of claim 11, further comprising:
based on determining that the counter-size requirement value of the working data
transaction request is greater than the second sum, selecting another one of the data transaction
requests in the working dataset as another working data transaction request and repeating
processing for the another working data transaction request.
18. (New) The method of claim 17, wherein the another working data transaction request
is selected based on having a next highest priority on the working dataset.
19. (New) A non-transitory computer readable storage medium having stored thereon
computer readable instructions for use with a computer system that includes at least one
hardware processor and electronic memory, the stored computer readable instructions
comprising instructions that cause the at least one hardware processor to perform operations
comprising:
storing a first dataset and a second dataset, each of the first and second datasets including
multiple data transaction requests, each one of the multiple data transaction requests being
having a size value and a counter-size requirement value;
selecting one of the multiple data transaction requests of a working dataset, which is one
of the first and second datasets, as a working data transaction request;
summing, to obtain a first sum, the size values of at least some of the data transaction
requests that are included in the working dataset;
summing, to obtain a second sum, the size values of those ones of the data transaction
requests on a non-working dataset that each have a counter-size requirement value that satisfies the first sum;
determining whether the counter-size requirement value of the working data transaction
request satisfies the second sum; and
based on the determination that the counter-size requirement value of the working data
transaction request satisfies the second sum, executing a match for a quantity of the working data transaction request to a corresponding quantity of at least one of the data transaction requests of the non-working dataset
20. (New) The non-transitory computer readable storage medium of claim 19, wherein
the operations further comprise:
selecting one of the first dataset and the second datasets as the working dataset, with the
other one of the first dataset and the second dataset being the non-working dataset.
21. (New) The non-transitory computer readable storage medium of claim 20, wherein
the working data transaction request is determined based on the size value of the data transaction requests in the working dataset.
1. A computer system comprising:
a memory configured to store a first set and a second set, each of the first and second set including multiple data transaction requests, each data transaction request being associated with a size value and a counter-size requirement value;


a processing system that includes at least one processor coupled to the memory, the processing system configured to:




determine a working side and a non-working side from among the first and second sets;



determine a working data transaction request from among the multiple data transaction requests of the working side;

for the working data transaction request:
calculate, based on the working data transaction request, of a first sum of the size values of data transaction requests on the working side,

calculate a second sum of the size values of the multiple data transaction requests on the non-working side that each have a counter-size requirement value that is less than or equal to the first sum, and
perform a determination for whether the counter-size requirement value of the working data transaction request is less than or equal to the second sum; and


based on the determination that the counter-size requirement value of the working data transaction request is less than or equal to the second sum, match a quantity of the working data transaction request to a corresponding quantity of at least one of the non-working side data transaction requests.


2. The computer system of claim 1, wherein the working data transaction request is determined based on the size value that is associated with each one of the plurality of data transaction requests on the working side.
3. The computer system of claim 1, wherein the working data transaction request is first determined to be one of the plurality of data transaction requests on the working side that has a size value that is the highest among the plurality of data transaction requests on the working side.
4. The computer system of claim 1, wherein the first sum is a sum of all data transaction requests on the working side that have size values that are less than or equal to the size value of the working data transaction request.
5. The computer system of claim 1, wherein the first sum includes a sum of all data transaction requests on the working side that are lower priority in the corresponding set than the working data transaction request.
6. The computer system of claim 1, wherein the processing system is further configured to:
responsive to the determination that the counter-size requirement value of the working data transaction request is greater than the second sum, set the working data transaction request to a different one of the plurality of data transaction requests on the working side and repeat processing for the working data transaction request.
7. The computer system of claim 6, wherein the different one of the plurality of data transaction requests is set based on having a next highest priority on the working side.
8. The computer system of claim 1, wherein multiple ones of the plurality of data transaction requests on the non-working side are matched against the working data transaction request.
9. The computer system of claim 1, further comprising:
a transceiver configured to receive a new data transaction request,
wherein the processing system is further configured to add the new data transaction request to one of the first and second set,
wherein the working side is further determined based on which one of the first and second set the new data transaction request was added to.
10. A method of matching electronically received data transaction requests by a computer system that includes electronic memory and a processing system that includes at least one processor coupled to the electronic memory, the method comprising:
storing a first set and a second set, each including multiple ones of a plurality of data transaction requests, each of the plurality of data transaction requests including a size value and a counter-size requirement value;
determining a working data transaction request, wherein the working data transaction request is one of the plurality of data transaction requests and a working side is the one of the first and second sets to which the working data transaction request is included and a non-working side is the other one of the first and second sets;
calculating, based on the working data transaction request, a first sum of the size values of data transaction requests that are included on the working side;
calculating a second sum of the size values of the plurality of data transaction requests on the non-working side that each have a counter-size requirement value that is less than or equal to the calculated first sum;
determining whether the counter-size requirement value of the working data transaction request is less than or equal to the calculated second sum; and
based on determination that the counter-size requirement value of the working data transaction request is less than or equal to the second sum, matching a quantity that is less than or equal to the size value of the working data transaction request to a corresponding quantity that is less than or equal to the size value from at least one of the data transaction requests that are on the non-working side.
11. The method of claim 10, further comprising:
selecting the working side from among at least the first and second sets, wherein determination of the working data transaction request is based on which one of the first and second sets is determined as the working side.
12. The method of claim 11, wherein the working data transaction request is determined based on the size value of the plurality of data transaction requests on the working side.
13. The method of claim 11, wherein the working data transaction request is first determined to be one of the plurality of data transaction requests on the working side that has a size value that is the highest among the plurality of data transaction requests on the working side.
14. The method of claim 11, further comprising:
receiving, via a transceiver that is coupled to the computer system, a new data transaction request, wherein the new data transaction request includes a data property indicating which one of the first and second sets the new data transaction require is associated with,
wherein the working side is selected based on which one of the first and second sets the data property of the new data transaction request is associated with.
15. The method of claim 10, wherein the first sum is a sum of all data transaction requests on the working side that have size values that are less than or equal to the size value of the working data transaction request.
16. The method of claim 10, wherein the first sum includes a sum of all data transaction requests on the working side that are lower priority in a corresponding set than the working data transaction request.
17. The method of claim 10, wherein a different one of the plurality of data transaction requests on the working side is set as another working data transaction request and at least repeating calculating a first sum, calculating a second sum, and determining the whether a counter-size requirement value of the another working data transaction request is less than or equal to the calculated second sum is performed for the another working data transaction request.
18. A non-transitory computer readable storage medium having stored thereon computer readable instructions for use with a computer system that includes at least one processor, electronic memory, and a transceiver, the electronic memory configured to store a first set and a second set that each include multiple ones of a plurality of data transaction requests, each of the plurality of data transaction requests including a size value and a counter-size requirement value, the stored computer readable instructions comprising instructions that cause the computer system to:
determine a working data transaction request, wherein the working data transaction request is one of the plurality of data transaction requests and a working side is the one of the first and second sets to which the working data transaction request is included and a non-working side is the other one of the first and second sets;
calculate, based on the working data transaction request, a first sum of the size values of data transaction requests that are included in the working side;
calculate a second sum of the size values of the plurality of data transaction requests on the non-working side that each have a counter-size requirement value that is less than or equal to the calculated first sum;
determine whether the counter-size requirement value of the working data transaction request is less than or equal to the calculated second sum; and
based on determination that the counter-size requirement value of the working data transaction request satisfies a condition with respect second sum, perform a matching process that matches a quantity of the working data transaction request to a corresponding quantity of at least one of the data transaction requests that are included on the non-working side.
19. The non-transitory computer readable storage medium of claim 18, wherein the stored computer readable instructions comprise further instructions that cause the computer system to:
select the working side from among at least the first and second sets, wherein determination of the working data transaction request is further based on which one of the first and second sets is selected as the working side.
20. The non-transitory computer readable storage medium of claim 19, wherein the working data transaction request is determined based on the size value of the plurality of data transaction requests on the selected working side.




Allowable Subject Matter
Claims 2-21 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Labuszewski et al., US Pub. No. 2015/0106253 A1, teaches A system for moving money between accounts of traders by a central counterparty to facilitate payments, i.e. the movement
of funds, there between is disclosed which provides a flexible mechanism which supports simpler accounting, new types of derivatives contracts as well new types fees. The disclosed futures contract, referred to as a "payer" contract, comprises a "no-uncertainty" futures contract, i.e. the initial value and settlement value parameters are defined, that leverages the mechanisms of the clearing system to, for example, accommodate related payments. Accordingly, a 1-to-many relationship between contracts and prices is provided whereby each price component may be assigned its own payer contract. The function of the payer contract may be to guarantee the movement of money from related positions. In one embodiment, payer contracts are dynamically created whenever a payment is needed;
Winbom et al., US Pub. No .2011/0264577 A1, teaches latency in electronic trading is dramatically reduced by delaying trade order validation until a match or trade can potentially occur. If a new order does not meet the matching criteria for an existing order in an order book, then the new order is stored in the order book without performing validation processing in a first example embodiment. In a second example embodiment, the order is stored in the order book before validation has completed. But if a new order meets matching criteria for an existing order stored in an order book, then order validation processing is performed for both of the matching orders. Once the order validation processing is successfully completed for both of the matching orders, then the trade is executed. Order validation processing includes both risk calculations and account validations, (e.g., checking to ensure the party has the necessary money or collateral if a buyer or is the owner if a seller). If the order validation processing is not successfully completed for both of the matching orders, then the trade is rejected;
Bergenudd et al., US Pub. No. 2014/0297504 A1, teaches Data transaction request message information associated with a user, a first limit parameter associated with the user, and a second limit parameter associated with the user are stored in memory. A processing system calculates, at a first time, data transaction requests associated with the user and a transactional rate parameter associated with the user based on a relationship between the data transaction requests associated with the user and the second limit amount parameter. Data transaction request messages received from the user between the first time and a second later time are monitored. The transactional rate parameter is adjusted based on data transaction requests associated with the user received between the first and second times. A transactional limit
parameter is calculated using the data transaction requests associated with the user, the transactional rate parameter, and the first limit parameter. When the transactional limit parameter is exceeded, execution of further data transactions of a first type requested by the user between the first time and the second later time is suspended.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152